REASONS FOR ALLOWANCE
       	The following is an examiner's statement of reasons for allowance: 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Based upon the Terminal Disclaimers filed October 8, 2021, the rejections based upon nonstatutory double patenting over U. S. Patent No. 10,941,127 and the provisionally rejection on the ground of nonstatutory double patenting over copending Application No. 17/130,148 are withdrawn.  
Claims 1-10 and 12-21 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zinna Northington Davis whose telephone number is 571-272-0682.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
           
                                                       	
                                                   /Zinna Northington Davis/
                                                                          /Zinna Northington Davis/                                              Primary Examiner, Art Unit 1625                                                                                                                                        



Znd
10.13.2021